Citation Nr: 1516030	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative disc disease.

3.  Entitlement to an evaluation in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee prior to March 10, 2011.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of dislocation of patella of the right knee prior to March 10, 2011.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to April 1968.

These matters initially arose on appeal of April 2011 rating decision by the St. Petersburg, Florida Regional Office (RO).  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

The Veteran has raised the issue of entitlement to an increased rating for anxiety disorder with features of posttraumatic stress disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee disabilities, in conjunction with his other service-connected disabilities, have significantly impacted his employability.  The Veteran stated in a December 2014 VA Form 21-4138 Statement in Support of Claim that the cumulative effect of renders him unemployable.

In this case, the Veteran has filed a claim for an increased rating for his anxiety disorder with features of posttraumatic stress disorder on May 2011.  This claim has not been adjudicated and is referred to the RO for appropriate consideration.  

The Veteran also filed an application for a TDIU on April 2012.  This claim was denied by the RO in a July 2013 rating decision.  The Veteran filed a notice of disagreement with this decision in October 2013 and perfected his appeal following a December 2014 Statement of the Case with a VA Form 9 filed the same month.  

The United States Court of Appeals for Veterans Claims has indicated that a TDIU is a component of any increased rating claim where there is evidence of unemployability and the Veteran is seeking the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's contention that the cumulative effect of his service-connected disabilities renders him unemployable, the Board finds the TDIU claim is inextricably intertwined with the Veteran's claims for an increased disability evaluation for his service-connected right knee disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran testified at a hearing before the undersigned specifically that his symptoms have worsened since his last VA examination of his right knee disabilities, reporting that he experiences numbness, pain, instability, and a lack of coordination of the right knee.  Additionally, the Veteran reported ongoing VA treatment of his right knee that included consideration of additional surgical treatment or steroid injections.  Further, the Veteran testified that his bilateral lower extremity radiculopathy symptoms of radiating pain and numbness have increased in severity.  The Veteran was last afforded a VA examination of his right knee disabilities, lumbar degenerative disc disease, and bilateral lumbar radiculopathy in July 2013.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the Board finds that a current VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service connected disabilities and the cumulative effect these conditions have on the Veteran's ability to obtain and/or maintain employment.  The Board also finds that there is evidence that VA records pertinent to the appeal exist and should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since December 2014.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  After completing the preceding development, the Veteran should be afforded appropriate VA examinations to ascertain the current severity and manifestations of his service-connected disabilities.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should provide an opinion on the cumulative effect of the Veteran's service connected disabilities and the impact these conditions have on the Veteran's ability to obtain and/or maintain substantially gainful employment.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  After the above development has been completed, adjudicate the claims on appeal, including the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

